The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Is the Department of Wildlife Conservation authorized to purchase dental insurance for Department employees? Generally, boards created by statute may only exercise the powers granted by the statutes and their authority to make rules for the various procedures do not include the authority to make rules which, in effect, extend their powers beyond those granted by statute. Oklahoma Alcoholic Beverage Control Board v. Moss,509 P.2d 666 (Okla. 1973); Boydston v. State, 277 P.2d 138
(Okla. 1955). The general rule that commissions, boards, and agencies are deemed to have only that power or authority which is specifically given them by the Legislature is likewise applicable to the Department of Wildlife Conservation notwithstanding the fact that that Department is a constitutional body. Op. Atty. Gen. No. 74-152.  Title 29 Ohio St. 3-307 [29-3-307] (1974) specifically authorizes the Wildlife Commission to provide workmen's compensation insurance for the Director and all Department employees. There is no comparable authority in the Wildlife Code relative to the purchase of dental insurance for Department employees. It has been held that legislative silence, when it has authority to speak, may be considered as giving rise to implication of legislative intent. City of Duncan v. Bingham, 394 P.2d 456 (Okla. 1964).  Prior opinions of the Attorney General considering the legality of state entities purchasing insurance have consistently held that such purchases, absent specific statutory authority therefor, are not authorized. Op. Atty. Gen. No. 74-152 citing Op. Atty. Gen. Nos. 73-265 — 72-165 and 71-356.  Therefore, it is the official opinion of the Attorney General that the Oklahoma Department of Wildlife Conservation is not authorized to purchase dental insurance for its employees absent specific legislative provision therefor.  (Timothy S. Frets) ** SEE: OPINION NO. 80-169 (1980) **Disposition: ** SEE: OPINION NO. 80-172(1980) **